—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Steinhardt, J.), rendered November 25, 1996, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Prior to summations, the court informed the jurors that once deliberations began, there was a possibility of sequestration. After the jurors had been deliberating for a little more than three hours, and as the court was addressing them about the time of day and the length of time they had been deliberating, *506a juror blurted out that the jurors needed “Twenty minutes. That’s all we need”. The request was granted. Approximately 45 minutes later, the jurors returned with their verdict.
Contrary to the defendant’s contention, the jurors’ deliberations were not improperly curtailed by the court. In a situation where agreement is near, an additional short period of deliberation does not indicate coercion (see, People v Lewis, 71 AD2d 7; see also, Underwood v Kelly, 692 F Supp 146, 152, affd 875 F2d 857, cert denied 493 US 837).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Sullivan, Friedmann and McGinity, JJ., concur.